      CASE 0:18-mc-00082-JNE-HB Document 4 Filed 10/23/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


IN RE:                                          )
                                                )
REQUEST FOR JUDICIAL                            )
ASSISTANCE FROM THE NATIONAL                    )
FIRST INSTANCE COURT IN LABOR                   )
MATTERS NO. 30 IN BUENOS AIRES,                 )      Misc. No.
ARGENTINA IN THE MATTER OF                      )
CARLOS ALBERTO ROSERO                           )
RIASCOS V. DISTRIBUIDORA                        )
CUMMINS, ET AL.                                 )

                          [PROPOSED] EX PARTE ORDER

      WHEREAS, the United States, by its counsel, Erica H. MacDonald, United States

Attorney for the District of Minnesota, by Andrew Tweeten, Assistant United States

Attorney for the District of Minnesota, on behalf of the National First Instance Court in

Labor Matters No. 30 in Buenos Aires, Argentina, in Carlos Alberto Rosero Riascos v.

Distribuidora Cummins, et al., Ref No. 2896/16, through its Application pursuant to

28 U.S.C. § 1782, is seeking to obtain certain information from Wells Fargo, for use in

connection with a judicial proceeding in the National First Instance Court in

Labor Matters No. 30 in Buenos Aires, Argentina; and

      WHEREAS upon review of the Letter of Request issued by the National First

Instance Court in Labor Matters No. 30 in Buenos Aires, Argentina: in Carlos Alberto

Rosero Riascos v. Distribuidora Cummins, et al., seeking evidence from individuals or

entities who may be found within the jurisdiction of this Court for use in said judicial

proceedings in Argentina, and the Court being fully informed in the premises.
       CASE 0:18-mc-00082-JNE-HB Document 4 Filed 10/23/18 Page 2 of 2



       NOW THEREFORE, it is ORDERED AND ADJUDGED, pursuant to the

authority contained in Title 28, United States Code Section 1782(a) and Rule 28(a) of the

Federal Rules of Civil Procedure that Andrew Tweeten, Assistant United States Attorney

for the District of Minnesota, hereby is appointed as Commissioner of this Court, to obtain

by subpoena the requested evidence from Wells Fargo for transmission to the Office of

International Judicial Assistance, United States Department of Justice, for transmission to

the National First Instance Court in Labor Matters No. 30 in Buenos Aires, Argentina: in

Carlos Alberto Rosero Riascos v. Distribuidora Cummins, et al.; and to do all else that

may be necessary for the accomplishment of the purpose of this Order.

       IT IS FURTHER ORDERED that the United States Attorney’s Office shall provide

Wells Fargo, Mendota Heights, Minnesota, with a copy of this Order and the

accompanying documents.

       This the      day of                       2018.




                                          UNITED STATES DISTRICT JUDGE




                                             2
